Citation Nr: 0638144	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected left shoulder disability 
with degenerative changes, limitation of motion and laxity.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in November 2002 
(granting an initial rating of 20 percent for left shoulder 
disability, effective on March 10, 1998) and in January 2004 
(denying service connection for six claimed disabilities 
including hypertension).  

As one of the claims on appeal involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized that issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

In November 2005 the Board remanded the issues identified on 
the title page for further development.  

The November 2005 action also remanded the merged issue of 
service connection for a right shoulder disability.  

The RO subsequently granted service connection for a right 
shoulder disability by a July 2006 rating decision, and that 
question is no longer before the Board.  



FINDINGS OF FACT

1.  All notification action needed to fairly adjudicate the 
issues on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings of hypertension in service or for many years 
thereafter.  

3.  The currently demonstrated hypertension is not shown to 
have been caused or aggravated by his service-connected PTSD.  

4.  Since March 10, 1998, the service-connected left shoulder 
disability is not shown to have been manifested by an actual 
restriction of motion or a functional loss due to pain to at 
least midway between the side and shoulder level; no bony 
pathology except for degenerative changes is demonstrated.   



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein; nor is it proximately due to or the result 
of service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).  

2.  The criteria for the assignment of an initial evaluation 
higher than 20 percent for the service-connected left 
shoulder disability have not been met since March 10, 1998.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a including Diagnostic Code 5010-5201 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate both claims on 
appeal has been accomplished.  

In November 2005, the AMC sent the veteran a letter informing 
him that to establish entitlement to secondary service 
connection, the evidence must show two things: (1) a current 
physical or mental disability in addition to a service-
connected disability, and (2) that the service-connected 
disability either caused or aggravated the additional 
disability.  

The letter also stated that to establish entitlement to an 
increased rating for a disability already service-connected, 
the evidence must show that the disability had gotten worse.  
The veteran had an opportunity to respond before the issuance 
of the Supplemental SOC (SSOC) in July 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and for increased 
initial rating, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the letter cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The November 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

The letter specifically advised the veteran, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If the evidence is in your 
possession, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating actions on appeal.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the AMC gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Following the issuance of the November 2005 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the veteran was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the file was returned 
to the Board.  

Further, the AMC notified the veteran in August 2006 that he 
may still submit evidence relevant to his claims directly to 
the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and the 
RO has not notified the veteran of the criteria for degree of 
disability or effective date of rating.  However, on these 
facts, the RO's omission is harmless: the Board's decision 
denies service connection for hypertension, so no degree of 
disability or effective date for that disability is being 
assigned.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  

As regards the claim for increased initial rating on appeal, 
the Board finds that this was accomplished in the SOC of June 
2003 and the SSOCs of January 2004 and July 2006; this 
suffices for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards a claim for service 
connection or a claim for increased initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with either of the claims 
on appeal.  

The veteran's service medical records, and extensive post-
service VA and private medical records, have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  The veteran has been afforded appropriate VA 
medical examinations in support of his claims.  

The veteran has also been advised of his entitlement to 
testify personally before the RO and/or before the Board in 
regard to the claims on appeal, but he has not chosen to 
participate in such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
initial rating for left shoulder disorder and service 
connection for hypertension.  


II.  Analysis

A.  Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).  

The veteran's service medical records (SMR) show that his 
blood pressure was 138/80 at his induction into service and 
136/84 at his separation from service.  The SMR do not show 
that the veteran was identified as hypertensive at any time 
during his military service.  

Although chronic hypertension was not demonstrated in 
service, service connection for hypertension may be presumed 
to have been incurred in qualifying service, if shown to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In this case, there is no objective evidence showing that 
this veteran had chronic hypertension to any degree within 
his first year after discharge from service, so the 
presumption does not apply.  

The veteran underwent an employment physical examination in 
June 1975, four years after his discharge from service when 
his blood pressure was recorded as 130/90 (borderline 
hypertensive).  

The veteran had a VA general medical examination in June 1998 
during which his blood pressure was measured as 173/108 
(hypertensive).  The veteran stated that he was currently 
taking medication for hypertension.  

The private medical records show blood pressure readings from 
June 1979 to April 2003.  The readings were normal until a 
borderline hypertensive reading (136/90) occurred in November 
1981.  Thereafter, readings were predominantly normal until 
September 1989, after which the readings were predominantly 
hypertensive.  

The VA inpatient and outpatient treatment records for the 
period May 1991 to April 2004 show predominantly hypertensive 
blood pressure readings.  These records also show that the 
veteran was obese and a heavy smoker, both risk factors for 
hypertension.  

The veteran had a February 2006 VA examination in which the 
examining physician opined that the hypertension was not 
caused or permanently aggravated by the PTSD.  The examiner 
based his opinion on the fact that there was no legitimate 
evidence in peer-reviewed medical journals showing that PTSD 
was a cause of hypertension other than labile blood pressures 
during anxiety attacks.  This did not contribute to the 
overall course of benign hypertension.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, as noted, there is medical evidence of current 
hypertension.  However, there is no medical evidence of a 
nexus between the current claimed disability and any event or 
incident of the veteran's period of military service.  

Accordingly, based on the medical evidence, the Board finds 
that service connection on a direct basis is not warranted in 
this case.  

The Board has also considered whether service connection may 
be granted for hypertension as secondary to his service-
connected PTSD.  As noted, a disability that is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a); Allen, 7 
Vet App. 439.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

In this case, the veteran has service-connected PTSD.  
However, there is no medical evidence that his service-
connected PTSD either caused or aggravated the claimed 
hypertension.  

The February 2006 VA examiner stated that the hypertension 
was not caused or permanently aggravated by the PTSD; the 
findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

Accordingly, the Board finds that service connection for 
hypertension on a secondary basis is not warranted.  

In addition, the Board has carefully considered the veteran's 
assertion that his hypertension is attributable to his 
service-connected PTSD.  

As a layperson, the veteran is competent to testify in regard 
to the onset and continuity of symptomatology, including 
pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grivois v. Brown, 6 Vet. App. 135 (1994).  

Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
the uncontroverted medical opinion finds nexus between the 
current hypertension and service-connected PTSD.  

The Board notes that a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the 
essence of the third part of the Hickson and Wallin analyses.  
In this case, competent and uncontroverted medical opinion of 
record does not serve to support the veteran's lay 
assertions.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.   
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Initial Evaluation - Left Shoulder Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction regarding an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The rating for the disability has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  

The rating criteria for DC 5201(limitation of motion of the 
arm) distinguish between the major (dominant) and minor (non-
dominant) side.  Medical records establish that the left 
shoulder is the minor (non-dominant) side.  

The rating criteria for DC 5201 for the minor side are as 
follows:

A rating of 20 percent may be assigned for motion limited to 
shoulder level (90 degrees), or midway between side and 
shoulder level (45 degrees).

A rating of 30 percent may be assigned for motion limited to 
25 degrees from the side.

Under the rating criteria, normal forward elevation (flexion) 
of the shoulder and normal abduction of the shoulder are each 
0 to 180 degrees; normal internal rotation and normal 
external rotation of the shoulder are each 0 to 90 degrees.  
38 C.F.R. § 4.71a, Plate I. 

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

Given the nature of the claim for higher initial rating, the 
Board has considered the symptoms from the effective date of 
service connection (March 10, 1998) to the present.  

The evidence reviewed consists of private and VA medical 
treatment records and reports of VA medical examinations 
conducted in May 2002, October 2002, November 2003 and 
February 2006.  

Private medical records show that the veteran presented in 
August 1992 with a complaint of positional left shoulder 
pain.  There was no pain at rest, but pain began with 
abduction to 90 degrees, and it was painful to reach into the 
back pocket.  The clinician's impression was inflammation.

A VA X-ray of the left shoulder in February 2002 showed mild 
degenerative change.  

The veteran underwent a VA examination in May 2002 during 
which he complained of pain, worse during cold weather.  
Range of motion of the shoulder was forward flexion 0 to 160 
degrees, elevation 0 to 150 degrees, internal rotation 0 to 
90 degrees, external rotation 0 to 30 degrees, and extension 
0 to 60 degrees.  

The examiner noted crepitation with movement in the shoulder.  
The examiner's assessment was probable glenohumeral 
arthritis, possible AC joint arthritis, and possible rotator 
cuff tendinopathy, with decreased range of motion and 
positive supraspinatus isolation test.  

The veteran underwent another VA examination in October 2002, 
in which the examiner noted that the veteran had not changed 
very much since the last examination, and that his pain was 
still the same.  The examination was unchanged.  The examiner 
characterized the disability as a severe arthrosis of the 
left shoulder, due at least in part to injury incurred in 
service.  

A private medical treatment note dated in April 2003 shows 
that the veteran presented with complaint of left shoulder 
pain.  The clinician observed mild distress, with some 
soreness to palpation over the subdeltoid area but worse with 
internal and external rotation of the shoulder.  The veteran 
was able to lift the arm passively over his head with less 
discomfort.  The clinician's impression was that of acute 
bursitis of the left shoulder.  

In October 2003 the veteran presented to the VA rheumatology 
clinic complaining of left shoulder pain.  On examination, he 
had normal range of motion, although with tenderness.  

The veteran underwent a VA medical examination in November 
2003 during which he stated that his left shoulder symptoms 
were unchanged since the previous examination.  His range of 
motion for both shoulders was forward flexion and abduction 
to 160 degrees each, with pain starting at 130 degrees each.  

The veteran's external rotation was to 45 degrees with some 
discomfort, and internal rotation was to the posterior 
superior iliac spine.  There was crepitus and diffuse 
tenderness to palpation, although no focal tenderness.  There 
was mild discomfort with crossover testing as well as with 
Hawkins and Nemer's signs.  Muscle group strength was 5/5.  

The examiner's assessment was that of bilateral shoulder 
degenerative joint disease versus rotator cuff tendinopathy.  
The examiner stated that the veteran appeared to be 
significantly limited by shoulder pain, especially on the 
right.  

The veteran had a VA medical examination in February 2006 
during which he reported a constant aching pain, exacerbated 
by cold weather or overhead activities.  He denied 
instability but reported stiffness and occasional swelling.  

On examination, the veteran had minimal pain with elevation 
to 120 degrees, but was unable to elevate past that point due 
to significant pain.  The veteran had abduction to 90 degrees 
with minimal pain.  He had 45 degrees of external rotation 
and 30 degrees of internal rotation.  His muscles were 
symmetric. There was pain in the lateral shoulder with 
supraspinatous testing, but it was difficult to detect any 
true weakness.  

The provocative testing elicited reported apprehension of 
instability as well as pain.  Range of motion was not further 
limited by repetitive testing.  The X-ray studies of the left 
shoulder showed mild degenerative changes.  

Based on the medical evidence above, the Board finds that an 
initial rating higher than 20 percent has not been warranted 
at any time since the March 1998 effective date of service 
connection.  

There is no showing of limitation of motion to 25 degrees or 
less from the side, as required by the schedular criteria for 
the higher (30 percent) rating.  In fact, during every 
measured range-of-motion test of record, the veteran has 
consistently been able to achieve significantly greater 
extension than 90 degrees prior to the onset of pain.  

The veteran's range of motion, in and of itself, is 
accordingly not compensable under the rating schedule, and 
the veteran's current 20 percent rating represents 
compensation for painful movement.

The Board finds that the current 20 percent rating is 
adequate compensation for the veteran's pain; there is no 
evidence of additional functional limitation due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination to warrant rating at the next 
higher (30 percent) level.  

Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40.  As noted above, the 
veteran's objective manifestations of pain do not inhibit him 
from achieving a range of motion appropriate to the current 
(20 percent) rating.  

The examiners also noted strength as normal (5/5), so there 
is no indication of additional functional loss due to 
weakness, and there is no clinical indication whatsoever of 
excessive fatigability or incoordination.  

The veteran's representative contends that the veteran should 
receive separate ratings for instability and limitation of 
motion, citing VAOPGCPREC 23-97 (finding that where the 
evidence shows both instability and loss of motion, the 
beneficiary may be compensated for both under different 
diagnostic codes).  

However, the Board notes that VAOPGCPREC 23-97 addresses 
disabilities such as knee injuries, for which there are 
separate diagnostic codes under which limitation of motion 
and instability may each be rated.  There is no diagnostic 
code for rating shoulder instability, absent evidence of 
malunion or recurrent dislocation of the humerus (DC 5202) or 
nonunion or dislocation of the clavicle or scapula (DC 5203).  
As there is no evidence that either of those diagnostic codes 
applies to this veteran's condition, VAOPGCPREC 23-97 does 
not apply in this case.  

In addition to the medical evidence above, the Board has also 
carefully considered the lay evidence, including a statement 
from the veteran's wife submitted in June 2004.  

In that statement, the veteran's wife stated that the veteran 
complains of shoulder arthritis constantly and that the pain 
hinders him from completing household chores.  The shoulder 
pain also hinders the veteran in driving.  

In regard to the statement from the veteran's wife as 
summarized above, the Board notes that a layperson can 
certainly provide an eyewitness account of a veteran's 
visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

However, even giving full credibility to the lay evidence 
above, there is nothing in that evidence to show that the 
veteran's disability meets the criteria for the higher 
rating, including consideration of the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Related bony 
pathology is not demonstrated to warrant consideration of a 
higher rating.  

For all the foregoing reasons, the Board finds the claim for 
an initial rating higher than 20 percent for a service-
connected left shoulder disability must be denied.  

As the preponderance of the evidence is against the claim, an 
increased rating is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, id; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for hypertension, including as secondary 
to the service-connected PTSD is denied.  

An initial rating higher than 20 percent for the service-
connected left shoulder injury with degenerative changes, 
limitation of motion and laxity since March 10, 1998 is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


